

116 S828 IS: Atlantic Seismic Airgun Protection Act
U.S. Senate
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 828IN THE SENATE OF THE UNITED STATESMarch 14, 2019Mr. Booker (for himself, Mr. Blumenthal, Mr. Whitehouse, Mr. Menendez, Mrs. Shaheen, Ms. Warren, Mr. Sanders, Ms. Hassan, Mr. Cardin, Mr. Markey, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILL To amend the Outer Continental Shelf Lands Act to prohibit oil-, gas-, and methane hydrate-related
			 seismic activities in the North Atlantic, Mid-Atlantic, South Atlantic,
			 and Straits of Florida planning areas of the outer Continental Shelf, and
			 for other purposes. 
	
 1.Short titleThis Act may be cited as the Atlantic Seismic Airgun Protection Act.
		2.Moratorium on oil-, gas-, and methane hydrate-related seismic activities in North Atlantic,
			 Mid-Atlantic,
			 South Atlantic, and Straits of Florida planning areas of outer
 Continental ShelfSection 11 of the Outer Continental Shelf Lands Act (43 U.S.C. 1340) is amended by adding at the end the following:
			
				(i)Moratorium on oil-, gas-, and methane hydrate-Related seismic activities in North Atlantic,
			 Mid-Atlantic, South
 Atlantic, and Straits of Florida planning areasNotwithstanding any other provision of law, no person or agency of the United States may conduct geological or geophysical activities (as those terms are described in the final programmatic environmental impact statement of the Bureau of Ocean Energy Management entitled Atlantic OCS Proposed Geological and Geophysical Activities, Mid-Atlantic and South Atlantic Planning Areas and completed February 2014) in support of oil, gas, or methane hydrate exploration and development in any area located in the North Atlantic, Mid-Atlantic, South Atlantic, or Straits of Florida planning areas of the outer Continental Shelf..